Citation Nr: 1806413	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in November 2017.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

During the appeal period the Veteran's ischemic heart disease has been productive of a workload of 3 METs (metabolic equivalents) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for ischemic heart disease have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

2.  The issue of entitlement to a TDIU is moot as a matter of law.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for his service-connected coronary artery disease.  His heart disorder has been evaluated under Diagnostic Code 7005.  Under this code, a 100 percent rating is warranted for a heart disorder resulting chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

In June 2010 a VA examiner estimated that a workload of 4 METs would result in the Veteran experiencing dyspnea, fatigue, angina, dizziness, or syncope.  In July 2012, the Veteran's private cardiologist reported that during a June 2012 stress test the Veteran was not able to achieve even 2 METs without experiencing angina and ECG changes.  See also May 2016 Letter from Dr. L.S.  In December 2015, a VA examiner estimated the Veteran's workload to be 1 to 3 METs, but noted that the Veteran also had peripheral vascular disease (PVD) that affected his workload.  The December 2015 VA examiner opined that the Veteran's estimated workload due solely to his ischemic heart disease would be greater than 3 METs.  However, in November 2017, the Veteran's treating cardiologist opined that the Veteran's heart condition alone resulted in the Veteran experiencing angina at 3 METs prior to any claudication resulting from his PVD.  The evidence of record shows that the severity of the Veteran's heart disability symptoms have not improved during the appeal period.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for an initial rating of 100 percent rating have been met.  

When a veteran is in receipt of a 100 percent schedular rating, a TDIU cannot be assigned, since this benefit is available only where "the schedular rating is less than total."  See 38 C.F.R. § 4.16.  In this decision, the Board grants a schedular 100 percent rating for the Veteran's ischemic heart disease throughout the period on appeal.  Therefore, the issue of entitlement to a TDIU is moot and is dismissed as a matter of law.



ORDER

An initial rating of 100 percent for ischemic heart disease is granted, subject to the law and regulations governing the payment of VA monetary benefits.

The appeal regarding entitlement to a TDIU is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


